Citation Nr: 0821336	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The record reflects that the veteran requested a Travel Board 
hearing at the RO before a Veterans Law Judge, but that he 
subsequently cancelled the hearing request.


FINDING OF FACT

The veteran's low back disability did not originate in 
service and is not related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service and arthritis of the back may not be presumed 
to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete VCAA-compliant notice was sent in February 2004 and 
March 2006 and the claim was readjudicated in a November 2007 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The veteran was not afforded 
an opinion in connection with the claimed low back disorder 
because the evidence does not establish that the veteran 
suffered an event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  
Arthritis is included as among the specified chronic diseases 
subject to presumptive service connection.  38 C.F.R. § 
3.309(a) (2007).

The veteran asserts that he injured his back during service 
when he fell from a truck in 1968 while stationed in Germany. 

The veteran's service treatment records do not show any 
evidence of a low back disorder.

Private treatment records dated in 1981 show that the veteran 
was seen with complaints of back pain for one year.  An x-ray 
of the lumbar spine was negative except for spina bifida 
occulta of S1-S2.  

Private treatment records dated from 2001 to 2002 show that 
the veteran was diagnosed as having lumbar degenerative 
disease with disc herniation.  The veteran reported many 
years of pain starting around 1980.  

A letter dated in February 2006 was received from the 
veteran's private physician.  The veteran reported that he 
injured his back during service when he fell from a truck.  
It was indicated that the veteran has moderately severe 
spinal stenosis and degenerative disc disease of the lumbar 
spine.  The physician felt that he could not exclude prior 
trauma as a contributing factor in the veteran's disease. 

A letter dated in February 2006 was also received from the 
veteran's chiropractor who reported that the veteran's lumbar 
spine disorder would likely be from years of manual labor 
combined with injuries to his low back.

In an undated letter received from the veteran's private 
physician, it was indicated that the veteran continued to 
suffer from low back pain.  The veteran had reported the 
onset of his pain in 1980 with gradual worsening over the 
years.  

The Board finds that service connection for a low back 
disability is not warranted based upon the evidence of 
record.  The service medical records are silent as to any 
complaints, treatment or diagnoses of a low back disorder.

With respect to the diagnosis and opinion of the private 
physician who concluded that the veteran's low back disorder 
was incurred during an injury in service, the opinion is not 
supported by the medical history.  As noted above, the 
evidence does not indicate that the veteran injured his back 
during service.  Rather, the private physician's opinion is 
based solely on a history provided by the veteran.  A medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Furthermore, there is no medical evidence of arthritis of the 
lumbar spine within one year following separation from 
service, and service connection on a presumptive basis is not 
warranted.

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


